UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4877
HARVEY LEE MILES, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                Malcolm J. Howard, District Judge.
                            (CR-00-161)

                      Submitted: April 10, 2001

                       Decided: May 14, 2001

      Before WILKINS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Clifton T.
Barrett, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                       UNITED STATES v. MILES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Harvey Lee Miles, Jr., appeals his conviction for harboring or con-
cealing a fugitive, in violation of 18 U.S.C.A. § 1071 (West 2000),
and his sentence of three years probation and a $100 special assess-
ment. We affirm.

   Deputy U.S. Marshals received information that a federal fugitive,
Lawrence Russell, might be staying at Miles’ apartment, and that
Russell was associated with two specifically identified vehicles. After
deputies observed both vehicles in the parking lot of Miles’ apartment
complex, one deputy telephoned Miles, identified himself, and told
Miles to come to the front door. Within thirty to sixty seconds, Miles
came out. Deputies handcuffed Miles and told him they were looking
for Russell. Miles replied, "Check Detroit." Then, a deputy showed
Miles the federal warrant for Russell. Miles stated that Russell was
not in the apartment and initially refused to allow a search of the
apartment. Twice, when again asked whether Russell had been in the
apartment, Miles replied, "I’m not aware of this case."

   Once the deputy began to call a federal magistrate for a search war-
rant, Miles agreed to allow two deputies in to search the apartment.
Miles, still handcuffed, walked with the deputies through the one bed-
room apartment, but did not block or protest to their search. The dep-
uties located Russell in the kitchen closet.

  Miles moved for judgment of acquittal or to set aside the jury’s
guilty verdict pursuant to Fed. R. Crim. P. 29, which the district court
denied. The district court sentenced Miles to three years of probation
and a $100 special assessment. Miles timely appealed his conviction
and sentence.

   When reviewing a district court’s post-verdict judgment of acquit-
tal, we must sustain the jury’s verdict "if there is substantial evidence,
                        UNITED STATES v. MILES                        3
taking the view most favorable to the Government, to support it."
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Mitchell, 177 F.3d 236, 238 (4th Cir. 1999) (same) (quoting United
States v. Steed, 674 F.2d 284, 286 (4th Cir. 1982)). "[S]ubstantial evi-
dence is evidence that a reasonable finder of fact could accept as ade-
quate and sufficient to support a conclusion of a defendant’s guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996). "We must consider circumstantial and direct evi-
dence, and allow the government the benefit of all reasonable infer-
ences from the facts proven to those sought to be established." United
States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982) (citations
omitted).

   For a conviction pursuant to § 1071, the Government must prove
beyond a reasonable doubt that: "(1) a federal warrant has been issued
for the fugitive’s arrest; (2) the harborer had knowledge that a warrant
had been issued for the fugitive’s arrest; (3) the defendant actually
harbored or concealed the fugitive; and (4) the defendant intended to
prevent the fugitive’s discovery or arrest." Mitchell, 177 F.3d at 238;
see United States v. Silva, 745 F.2d 840, 848 (4th Cir. 1984). The
Government may prove knowledge of a warrant by inference. Silva,
745 F.2d at 848. Inferred knowledge may come from the very act of
harboring itself and false statements made. Id. at 848-49; cf. United
States v. Jones, 797 F.2d 184, 187 (4th Cir. 1986).

   The Government presented evidence that on several occasions, sur-
veillance teams observed the vehicles associated with Russell at
Miles’ apartment complex. One of the vehicles was registered in New
York, the state that issued Russell’s warrant. From this evidence, we
find the jury could have reasonably inferred that days before Russell’s
arrest, Miles provided food, shelter, or other assistance to Russell to
aid him in avoiding detection and apprehension. Furthermore, based
on Miles’ attempts to deceive the deputies regarding Russell’s pres-
ence in his apartment, we find the jury could have reasonably inferred
Miles possessed the requisite knowledge of Russell’s fugitive status
even before the deputy specifically informed Miles of the warrant.

  Viewing the evidence in the light most favorable to the Govern-
ment, we find there was sufficient evidence from which a reasonable
4                     UNITED STATES v. MILES
jury could have found Miles guilty beyond a reasonable doubt of har-
boring and concealing a fugitive.

  Accordingly, we affirm Miles’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                        AFFIRMED